internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-125481-00 cc intl b5 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer issue whether for purposes of the interest allocation rules under sec_864 a u s taxpayer may treat its matched book repurchase_agreement matched book repo operation as producing net fee income rather than interest_income and interest_expense or alternatively net the interest_income and expense conclusion repos and reverse repos entered into as part of a matched book repo operation are properly characterized as collateralized lending transactions and thus generate interest_income and expense pursuant to temp sec_1_861-10t such interest_income and expense cannot be netted facts a repurchase_agreement or repo is a sale of a security with a simultaneous agreement by the seller to repurchase the same security at a future date at a specified price that reflects a time_value_of_money component thus the economic_substance of a repo is a collateralized loan from the buyer to the seller a reverse_repo is the same tam-125481-00 transaction viewed from the perspective of the buyer that has agreed to purchase reverse in and sell back the security at a later date the taxpayer a u s_corporation is a primary dealer in u s government securities and actively participates in the distribution of u s treasury securities in its matched book repo operation the taxpayer routinely reverses in securities earning income attributable to the time_value_of_money on the reverse repos and rehypothecates or repos out these securities generating expense attributable to the time_value_of_money on the repos the taxpayer earns an economic net_profit_or_loss from the matched book that is equivalent to the difference between such income and expense at issue is whether for purposes of the interest allocation rules under sec_864 the taxpayer may treat its matched book repo operation as producing net fee income rather than interest_income and interest_expense or alternatively net the interest_income and expense which in effect treats the expense as directly allocable to the reverse_repo interest_income rather than apportioning such expense between all domestic and foreign_source_income on the basis of the taxpayer’s asset values on its consolidated tax returns for the years under examination the taxpayer treated its matched book repo operation as giving rise to net fee income it did not treat the repos entered into by its matched book repo operation as giving rise to interest_expense subject_to allocation under sec_1_861-9t the field proposes to treat the taxpayer’s matched book repo operation as generating interest_income and expense increasing the interest_expense subject_to allocation under sec_1_861-9t the effect of this proposed_adjustment is to allocate interest_expense to foreign_source_income reducing the taxpayer’s foreign_tax_credit_limitation under sec_904 in the years under examination law and analysis interest has been defined as the amount which one has contracted to pay for_the_use_of borrowed money 284_us_552 the service has consistently held that repos and reverse repos are treated as secured loans giving rise to interest_expense in a repo and interest_income in a reverse_repo for federal_income_tax purposes see revrul_74_27 1974_1_cb_24 revrul_77_59 1977_1_cb_196 revrul_79_108 1979_1_cb_75 revrul_79_195 1979_1_cb_177 the u s supreme court cited the service’s position in 513_us_123 n in holding that repos are collateralized lending agreements for purposes of characterizing payments with respect to such transactions for state tax purposes see also 467_f2d_1098 6th cir 426_f2d_115 6th cir cert_denied 400_us_827 421_f2d_442 5th cir cert_denied 400_us_819 the service is not aware of any legal authority that is inconsistent with these revenue rulings and loewenstein and that does not treat repos as tam-125481-00 collateralized loans for federal tax purposes that the taxpayer simply earns a spread on matched financing transactions between unrelated borrowers and lenders does not change the character of the income and expense associated with the repos and reverse repos since the taxpayer is engaged in lending and borrowing funds sec_864 generally requires taxpayers to allocate and apportion interest_expense on the basis of assets rather than gross_income the asset method specifically interest_expense must be allocated to u s and foreign_source_income by reference to assets that generate such u s and foreign_source_income sec_864 this allocation is made as if all members of an affiliated_group are a single corporation sec_864 financial institutions however are treated as separate from non- financial companies for this purpose sec_864 c and d these principles are set forth in sec_1_861-9t the conference_report to the act states in the case of an integrated_financial_transaction such as a debt financed acquisition of foreign_currency debt obligations or similar arbitrage transactions the agreement authorizes the secretary to provide for the direct allocation of interest_expense incurred on funds borrowed to acquire these assets against income from the assets involved in the integrated transaction if appropriate h_r rep no 99th cong 2d sess vol ii sec_864 grants the service authority to provide regulations for the direct allocation of interest_expense incurred to carry out an integrated_financial_transaction to any interest_income derived from such transaction promulgated under sec_864 sec_1_861-10t permits integration for certain integrated financial transactions but this provision expressly does not apply to financial services entities and thus is unavailable to the taxpayer see sec_1_861-10t accordingly the amounts earned and paid_by the taxpayer with respect to repos and reverse repos entered into as part of its matched book repo operation constitute interest prop sec_1 i defines securities income to include the net rather than the gross_income from a matched book of repos and reverse repos however this section only applies for purposes of determining whether a foreign_corporation is a passive_foreign_investment_company pfic see prop sec_1 a the preamble to these proposed_regulations states that dealers act as intermediaries in setting up matched books of repos and reverse repos but it does not address the issue of whether repos and reverse repos are lending transactions and application of the regulations is expressly limited to determining the pfic status of a foreign_corporation tam-125481-00 income and expense not net fee income these amounts cannot be netted and interest_expense from the taxpayer’s matched book repo operation is subject_to allocation under sec_864 and sec_1_861-9t caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
